DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (US 2007/0291065).
Shibata et al. disclose the following claimed limitations: 
	* Re clm 1, a recording system recording a multi-tone image with liquid droplets of different amount discharged from nozzles, the system (Abst., figs 1-4); 
* a first nozzle/103L/ and a second nozzle/103S/ (para 0012, figs 1-4);
* wherein a minimum amount of a liquid droplet discharged from the first nozzle is larger than a minimum amount of a liquid droplet discharged from the second nozzle (para 0012, figs 1-4);

* Re clm 2, wherein in recording with the first nozzle and in recording with the second nozzle, the same number of tone values is used (para 0069, 0098-0099 figs 6A-6D, 15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 2007/0291065) in view of Ozawa (2011/0228023).
Shibata et al. does not disclose the following claimed limitations:
* Re clm 5, wherein the first nozzle and second nozzle have the same nozzle diameter.

* Re clm 6, wherein a driving pulse for use for the first nozzle to discharge the liquid droplet from the first nozzle is different from a driving pulse for use for the second nozzle to discharge the liquid droplet from the second nozzle.

* Re clm 7, wherein the first nozzle is used to discharge a first ink, and the second nozzle is used to discharge a second ink, and the second ink has a lower ink concentration than the first ink.

* Re clm 8, wherein:  the ink discharged from the first nozzle is at least any one of a cyan ink, a magenta ink, a yellow ink, and a black ink;
* the ink discharged from the second nozzle is a spot-color ink different from the cyan ink, magenta ink, yellow ink, and black ink.



Ozawa discloses the following claimed limitations:
* Re clm 5, wherein the first nozzle and second nozzle have the same nozzle diameter (para 0040, fig 3).

* Re clm 6, wherein a driving pulse/DP2/ for use for the first nozzle/25, S,Y,M,C,K/ to discharge the liquid droplet from the first nozzle/25.W/ is different from a driving pulse/DP1, DP3/ for use for the second nozzle/25, ejects W, C ink/ to discharge the liquid droplet from the second nozzle/25 ejects W/(paras 0050-0051, fig 3).

* Re clm 7, wherein the first nozzle is used to discharge a first ink, and the second nozzle is used to discharge a second ink, and the second ink has a lower ink concentration than the first ink (paras 0037-0038, figs 3).

* Re clm 8, wherein:  the ink discharged from the first nozzle is at least any one of a cyan ink, a magenta ink, a yellow ink, and a black ink (fig 3);
* the ink discharged from the second nozzle is a spot-color ink different from the cyan ink, magenta ink, yellow ink, and black ink/W, C/.

* Re clm 9, wherein the ink discharged from the first nozzle/SYMCK/ is less likely to affect granularity during recording than the ink discharged from the second nozzle/W, C/.
Allowable Subject Matter
Claims 3, 4 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of a recording system that includes a control driver configured to control discharge of the liquid droplets from the first nozzle and second nozzle, according to a recording data, wherein: both when a first recording data, which is the recording data corresponding to the first nozzle, indicates a first tone value and when the first recording data indicates a second tone value, the control driver causes a second amount of the liquid droplet to be discharged from the first nozzle, the second amount being larger than a first amount; and when a second recording data, which is the recording data corresponding to the second nozzle, indicates the first tone value, the control driver causes the first amount of the liquid droplet to be discharged from the second nozzle, and when the second recording data indicates the second tone value, the control driver causes the second amount of the liquid droplet to be discharged from the second nozzle. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of a recording system that includes a control driver configured to control discharge of the liquid droplets from the first nozzle and second nozzle, according to a recording data, wherein: when a first recording data, which is the recording data corresponding to the first 
The primary reason for indicating allowable subject matter of claim 10 is the inclusion of the limitations of a recording system that includes wherein the minimum amount of the liquid droplet discharged from the first nozzle is 1.2 times or more the minimum amount of the liquid droplet discharged from the second nozzle, and is less than 1.2 times the maximum amount of the liquid droplet discharged from the second nozzle. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853